

Exhibit 10.11
Sonus Networks, Inc.
4 Technology Park Drive
Westford, MA  01886


February 15, 2013
Mr. Anthony Scarfo
By electronic delivery
 


Dear Tony:
 
In recognition of your contributions to the Company and to give you piece of
mind during this time of consolidation in our industry, this letter amends the
terms of your employment letter, dated August 18, 2011 (the “Agreement”), to
provide you with additional terms relating to your eligibility for severance.


Section 10 of the Agreement shall be replaced with the following and the Company
will provide you with the following Acquisition (as defined below) and/or
severance and post-termination benefits:


10.    Termination and Eligibility for Severance.  Upon any termination of your
employment (the “Date of Termination”), you will be paid (i) any and all earned
and unpaid portion of your Base Salary through the Date of Termination; (ii) any
accrued but unused vacation pay owed to you in accordance with Company practices
up to and including the Date of Termination; and (iii) any allowable and
unreimbursed business expenses incurred through the Date of Termination that are
supported by appropriate documentation in accordance with the Company’s
policies.  Hereafter, items (i) through (iii) in this Section 10 are referred to
as “Accrued Benefits.”  If the Company terminates your employment for Cause (as
defined below) or you terminate your employment without Good Reason (as defined
below), you will be entitled to receive only the Accrued Benefits.


In the event of an Acquisition, (i) 50% of all unvested options will vest
immediately upon the date of Acquisition, and the remaining unvested options
will continue to vest according to their terms; (ii) if such Acquisition occurs
during the performance period, any unvested performance shares will vest as
follows: (y) 50% of such will vest immediately upon the date of Acquisition and
(z) subject to your continued employment with the Company or a successor entity,
16.667% of such shares will vest on each of the first, second and third
anniversaries of the date of Acquisition; and (iii) if such Acquisition occurs
after the performance period, 50% of all unvested restricted shares will vest
immediately upon the date of Acquisition and the remaining unvested restricted
shares will continue to vest according to their terms.
 
If the Company terminates your employment without Cause or if you terminate your
employment with Good Reason (as defined below) and, in either case, subject to
the additional conditions of this Agreement, the Company will provide you the
following severance and related post-termination benefits:
 
(a)                                The Company will continue to pay your
then-current Base Salary, less applicable state and federal withholdings, in
accordance with the Company’s usual payroll practices, for a period of twelve
(12) months following the Date of Termination; unless the termination follows an
Acquisition, in which case the Company will pay you your then-current Base
Salary, less applicable state and federal withholdings, in accordance with the
Company’s usual payroll practices, for a period of eighteen (18) months;
 
(b)                             The Company will pay your then-current annual
Target Bonus at 100% of target, less applicable state and federal withholdings,
in a lump sum in accordance with Section 10(f) below, unless the termination
follows an Acquisition, in which case such payment will be 150% of your
then-current annual Target Bonus at target;
 
(c)                            The Company will continue to pay the Company’s
share of medical, dental and vision insurance premiums for you and your
dependents for the twelve (12) month period following the termination of your
employment; provided, that if immediately prior to the termination of your
employment you were required

1



--------------------------------------------------------------------------------



to contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage; unless the termination follows an
Acquisition, in which case the Company with continue to pay such premiums for
you and your dependents for an eighteen (18) month period following the
termination of your employment;
 
(d)                              Any options that are unvested as of the
termination date and that would vest during the twelve (12) months following
your termination will accelerate and immediately vest and become exercisable
upon termination, in accordance with the terms of the applicable stock option
agreement; provided that if your termination occurs in contemplation of, upon or
after an Acquisition, then all unvested options at that time will fully
accelerate and immediately vest on the Date of Termination; and all options
vesting pursuant to this Section 10(d) will remain outstanding and exercisable
for the shorter of three (3) years from the Date of Termination or the original
remaining life of the options;
 
(e)                            Any restricted shares that are unvested as of the
termination date and that would vest during the twelve (12) months following
your termination will accelerate and immediately vest upon termination and such
shares will be freely marketable; provided that if your termination occurs in
contemplation of, upon or after an Acquisition, then all unvested restricted
shares at that time will fully accelerate, immediately vest upon termination and
be freely marketable; and


(f)
If the Company terminates your employment for any reason other than Cause, or
your employment terminates due to your death or Disability, and such termination
occurs during the performance period, any unvested performance shares that were
granted to you will vest as follows: (i) 25% of such shares will vest
immediately on the termination date; and (ii) the remainder of such shares will
vest as restricted shares pursuant to the vesting schedule set forth in Section
10(e) above.

 
(g)                                The Company’s provision of the benefits
described in Sections 10(a) through 10(f) above will be contingent upon your
execution of a release of all claims of any kind or nature in favor of the
Company in a form to be provided by the Company (the “Release Agreement”).  You
will have twenty-one (21) days following your receipt of the Release Agreement
to consider whether or not to accept it.  If the Release Agreement is signed and
delivered by you to the Company, you will have seven (7) days from the date of
delivery to revoke your acceptance of such agreement. The payments described in
Sections 10(a) and 10(b) above shall be made on the Company’s regular payroll
schedule, commencing on the eighth (8th) day following the delivery of the
executed Release Agreement to the Company, provided that you have not revoked
the Release Agreement; the payment described in Section 10(b) above shall made
simultaneously with the first payment made pursuant to Section 10(a).  The
Company shall have no further obligation to you in the event your employment
with the Company terminates at any time, other than those obligations
specifically set forth in this Section 10.
 
(h)                                 The Company may terminate your employment at
any time with or without Cause by written notice to you specifying the date of
termination.  You may terminate your employment with or without Good Reason by
providing written notice to the Company at least thirty (30) days prior to the
date of termination, specifying the basis for your claim of Good Reason.  If you
seek to terminate your employment for Good Reason, the Company will have ten
(10) days following its receipt of written notice of termination to cure the
circumstance giving rise to Good Reason.  Upon a termination for Cause by the
Company or upon a termination without Good Reason, you will be entitled to
accrued but unpaid Base Salary and benefits through the date of termination
only.
 
(i)                                  Definitions:
 
(i)                                     An “Acquisition” as used in this
Agreement will mean any of the following: (A) any “person,” as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company or its affiliates), is or becomes
the “beneficial

2



--------------------------------------------------------------------------------



owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or you) representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities; (B) in the event that the
individuals who as of the date hereof constitute the Board, and any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the Board then
still in office who either were members of the Board as of the date hereof or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof; (C) the consummation of a
merger or consolidation of the Company with or the sale of the Company to any
other entity and, in connection with such merger, consolidation or sale,
individuals who constitute the Board immediately prior to the time any agreement
to effect such merger or consolidation is entered into fail for any reason to
constitute at least a majority of the board of directors of the
surviving/purchasing or acquiring entity following the consummation of such
merger, consolidation or sale; (D) the stockholders of the Company approve a
plan of complete liquidation of the Company; or (E) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity not controlled by the Company. An Acquisition shall
constitute a change in control within the meaning of Section 409A.
 
(ii)
“Disability” means an illness (mental or physical) or accident, which results in
you being unable to perform your duties as an employee of the Company for a
period of one hundred eighty (180) days, whether or not consecutive, in any
twelve (12) month period.



(iii)                         “Good Reason” means (A) a material breach of this
Agreement by the Company, which breach is not cured by the Company within ten
(10) days following receipt of written notice thereof from you; provided,
however, that the Company may only utilize its cure right two (2) times
hereunder; (B) a reduction in your then annual Base Salary without your
approval; or (C) the assignment to you of a lower position in the organization
in terms of your title or responsibility, without your approval.


This letter agreement will be considered effective the date of your acceptance
of the terms hereof. Except as modified by the terms of this letter, the terms
of the Agreement will remain in full force and effect.  Capitalized terms not
defined in this letter have the same definitions given to them in the Agreement.
 
Very truly yours,
 
/s/ Raymond P. Dolan
 
 
 
Raymond P. Dolan
 
 
President and Chief Executive Officer
 
 
 
 
 
ACCEPTED:
 
 




 
 
/s/ Anthony Scarfo
 
2/15/13
Anthony Scarfo
 
Date




3

